EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1 and 6: at the end of each claim insert:
wherein the intensity of the first tag is an intensity of the mass spectrometry enhancing group.
wherein the first tag includes two or more copies of a mass spectrometry enhancing group that increase the intensity of the mass spectrometry enhancing group two or more times when the labeled nucleic acid primer is fragmented to increase a signal intensity and lower a detection limit of the known microbe, and 
wherein the mass spectrometer monitors for the mass spectrometry enhancing group 


	Claim 8: replace “peptide” with -- nucleic acid primer--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The claims are amended to address the following provisos: 
wherein the intensity of the first tag is an intensity of the mass spectrometry enhancing group.
wherein the first tag includes two or more copies of a mass spectrometry enhancing group that increase the intensity of the mass spectrometry enhancing group two or more times when the labeled nucleic acid primer is fragmented to increase a signal intensity and lower a detection limit of the known microbe, and 
wherein the mass spectrometer monitors for the mass spectrometry enhancing group 

The prior art of record does not teach or suggest identifying a microbe in a sample by an elevated intensity of a mass spectrometry enhancing group, wherein a sample is labeled with a primer-binding tag, cleavable by mass spectrometry,  that include two or more copies of the mass spectrometry enhancing group which group increases the intensity of the mass spectrometry enhancing group two or more times when the labeled primer is fragmented

Further, with regard to the issue of patentability of the instant invention under USC § 101, the step of mass spectrometry “to fragment one or more nucleic acid primers labeled with a first tag and monitor for an intensity of the first tag in a mass spectrometry (MS) method, wherein an ion source provides a beam of ions from a polymerase chain reaction (PCR) amplified sample that includes one or more nucleic acid primers labeled with the first tag, wherein the first tag binds to one or more nucleic acid primers of a known microbe and is cleaved from the one or more nucleic acid primers of the known microbe during the MS method and wherein the first tag includes two or more copies of a mass spectrometry enhancing group that increase the intensity of the mass spectrometry enhancing group two or more times when the labeled nucleic acid primer is fragmented” is not a routine and well-known additional element. Further, controlling multiple reaction monitoring of microbial sample by mass-spectrometer by identified elevated intensity of the mass-spectrometry enhancing group in a sample comprising a peptide-binding tag that includes two or more copies of the mass spectrometry enhancing group is not a routine and well-known additional element.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: US Applications 20060216760, 20070207555, 20160370277, US Patent 6635452 


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb